department of the treasury internal_revenue_service washington d c date number release date uil cc p si 6cramsey cam-121533-97 memorandum for industry director natural_resources lm nr from chief branch cc p si subject withdrawal of application_for change in accounting_method in accordance with a of revproc_2001_1 2001_1_irb_1 this chief_counsel_advice advises you that a taxpayer within your jurisdiction has withdrawn a form_3115 application_for change in accounting_method pursuant to sec_6110 k this chief_counsel_advice is not to be cited as precedent legend a b c this memorandum advises you that certain issues set out in a form_3115 submitted on behalf of a were withdrawn a did not give any reason for the withdrawals a filed the form_3115 to request permission to change its method of computing depreciation for right-of-way easement costs for electric power lines from using the straight-line method and a useful_life of or years under sec_167 to using an accelerated_depreciation method and the recovery periods for asset classe sec_49 dollar_figure of revproc_87_56 or rev_proc or no class_life under sec_168 of the code at the time of withdrawal we were tentatively adverse because revrul_72_403 specifically states that right-of-way costs are costs paid for intangible assets and thus ineligible for depreciation under sec_168 and must be depreciated under sec_167 also a withdrew its request for permission to change its method_of_depreciation for street lighting assets from depreciating as an asset described in asset class dollar_figure to depreciating as an asset having no class_life or as an asset described in asset class cam-121533-97 at the time of withdrawal we were tentatively adverse because the provision of street lighting is part of electric distribution described in asset cla sec_49 distribution is the final step in the sale of electricity until recently users of electricity generally did not pay for distribution separately from the charge for the generation although in setting rates public_utility commissions took into account costs of both generation and distribution the street lights consume electricity the amount of electricity used for a particular light over the period of a year or less can be estimated with a high degree of accuracy based on the average number of hours of use no separate metering is necessary running separate lines is frequently unnecessary in the simplest case the lighting fixture is simply placed on existing distribution poles where needed the utility has electricity at the point street lighting is needed thus the utility provides the electricity for producing the light as a part of its business of distributing the electricity providing street lighting is part of the activity described in asset cla sec_49 the three revenue rulings consistent with the view that street lighting is part of distribution are briefly mentioned below revrul_78_67 c b discusses expenditures_for light watchmen a lighting fixture containing a photoelectric cell installed on a pole usually on a customer’s premises similar in appearance to a street light revrul_78_67 concludes that expenditures_for the light watchmen are additions to a utility’s distribution system and are subject_to the repair_allowance provision that applied to adr property revrul_83_146 c b discusses propane storage tanks and related customer installations leased by retailer of propane and finds the propane storage tanks and related customer installations are related to the taxpayer’s business of furnishing gas to customers finally in revrul_77_476 c b an oil pipeline used by a public_utility to move oil to an inland generation plant from the utility’s dock is determined to be part of the activity of generation of electricity rather than pipeline transportation this ruling shows that the asset classification system looks at activities broadly and is not intended to divide a taxpayer’s business in a myriad of activities clearly under sec_1_167_a_-11 property shall be classified according to primary use even though the activity in which such property is primarily used is insubstantial in relation to all the activities of a taxpayer however for an activity to be classified as a separate activity the activity must be substantial although it may be insubstantial in relation to all of other activities of the taxpayer significant and separate not as here merely part of the activity in question providing street lighting is simply part of distribution of electricity to the ultimate consumer finally a withdrew its request to change its method_of_accounting for certain assets a capitalized into ferc account sec_316 and for tax purposes a included these assets in asset classe sec_49 or the withdrawal applied to assets not described in the asset classes for specific assets used in all business activities that is asset class dollar_figure through asset class the withdrawal applied to assets such as stores equipment tools shop and garage equipment and laboratory equipment at the time of withdrawal we were tentatively adverse because these assets appear to be described in asset classe sec_49 or merely because cam-121533-97 an item of property is not specifically mentioned in these asset classes but is mentioned in certain ferc accounts does not mean the item is excluded from the scope of the asset classes the depreciation asset classes are generally much broader than ferc accounts the method changes would have been effective with the taxable_year beginning b and would have resulted in a negative sec_481 adjustment decrease in taxable_income in excess of c if you have any questions on this matter do not hesitate to call me at charles b ramsey chief branch office of associate chief_counsel passthroughs special industries
